PER CURIAM.
Whether there existed an oral agreement between the parties that a second shipment of goods would replace an earlier defective shipment (which had been paid for) presented an issue of material fact precluding summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966). Assuming that the parties had entered into such oral agreement, which discharged the buyer’s obligation to pay for the first shipment, it would not constitute a modification of the written contract for the second shipment; thus, there is no requirement that the statute of frauds be satisfied. See § 672.209, Fla.Stat. (1981).
Reversed and remanded.